34 F.3d 1066
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Anthony LAMBERT, Sr., Plaintiff Appellant,andMarion Knight Lambert;  Anthony Lambert, Jr.;  AntowinLambert, Plaintiffs,v.DISTRICT ATTORNEY OFFICE;  H. P. Williams, Jr., DefendantsAppellees.Marion Knight LAMBERT;  Anthony Lambert, Jr.;  AntowinLambert, Plaintiffs Appellants,andAnthony Lambert, Sr., Plaintiff,v.DISTRICT ATTORNEY OFFICE;  H. P. Williams, Jr., Defendants Appellees.
Nos. 94-1540, 94-1654.
United States Court of Appeals, Fourth Circuit.
Submitted:  July 19, 1994.Decided:  August 4, 1994.

Appeals from the United States District Court for the Eastern District of North Carolina, at Raleigh.  Franklin T. Dupree, Jr., Senior District Judge.  (CA-94-41-5-MC)
Anthony Lambert, Sr., Marion Knight Lambert, Anthony Lambert, Jr., Antowin Lambert, Appellants Pro Se.
E.D.N.C.
AFFIRMED.
Before HALL, LUTTIG, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellants appeal from the district court's order denying relief on their 42 U.S.C. Sec. 1983 complaint.  Our review of the record and the district court's opinion discloses that these appeals are without merit.  Accordingly, we affirm on the reasoning of the district court.  Lambert v. District Attorney, CA-94-41-5-MC (E.D.N.C. Apr. 1, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED